       Case 1:20-cv-03127-SAB                ECF No. 115-1       filed 11/10/20      PageID.3310 Page 1 of 1
Area      District     MPOO     Facility Name            Total     No Response   Incomplete   Non-        Certified   %
                       or ZIP                            Count                                Compliant               Certified
WESTERN   Westshore    53154    Milwaukee Priority       1         0             0            0           1           100.00
                                Annex
WESTERN   Westshore    53203    Milwaukee P&DCf          1         0             0            0           1           100.00
WESTERN   Westshore    53714    Madison P&DC             1         0             0            0           1           100.00
WESTERN   Westshore    54303    Green Bay                1         0             0            0           1           100.00
WESTERN   Westshore    54474    Wausau                   1         0             0            0           1           100.00
WESTERN   Westshore    54903    Oshkosh Main Office      1         0             0            0           1           100.00
WESTERN   Westshore    60007    Chicago Metro Priority   1         0             0            0           1           100.00
                                Hub
WESTERN   Westshore    60095    Palatine                 1         0             0            0           1           100.00
WESTERN   Westshore    60130    Chicago NDC              1         0             0            0           1           100.00
WESTERN   Westshore    60199    Carol Stream             1         0             0            0           1           100.00
WESTERN   Westshore    60499    Bedford Park P&DC        1         0             0            0           1           100.00
WESTERN   Westshore    60599    Fox Valley               1         0             0            0           1           100.00
WESTERN   Westshore    60688    JT Weeker ISC            1         0             0            0           1           100.00
WESTERN   Westshore    60699    Chicago                  1         0             0            0           1           100.00
WESTERN   Westshore    61601    Peoria, Il P&DF          1         0             0            0           1           100.00
EASTERN   Lakeshores   48101    Detroit NDC              1         0             0            0           1           100.00
EASTERN   Lakeshores   48233    Detroit                  1         0             0            0           1           100.00
